The judgment heretofore rendered by this court on June 22, 1929, is hereby set aside, and the opinion of this court, filed on the same day, is hereby withdrawn, and the judgment this day rendered is a substitute for said original judgment, and all parties shall have the right to treat the substitute judgment as the original judgment for the same purposes and to the same extent as if said original judgment had never been rendered. And the substitute opinion now here filed shall be treated as the original opinion in the case. *Page 872 
It is further ordered that the motions for rehearing by the appellee Wichita State Bank  Trust Company and the Buell Lumber 
Manufacturing Company be and the same are hereby sustained, to the extent and for the reasons shown in the opinion this day filed, and the motion for rehearing filed by appellee Brown is granted, for the reasons shown in the same opinion.